Citation Nr: 1545713	
Decision Date: 10/27/15    Archive Date: 11/02/15

DOCKET NO.  13-09 439	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1. Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a lumbar spine disability. 

2. Entitlement to service connection for a lumbar spine disability.

3.  Entitlement to service connection for a bilateral eye condition. 

4.  Entitlement to service connection for a right elbow/arm disability. 

5. Entitlement to service connection for a left elbow disability. 

6. Entitlement to service connection for a left hand disability. 

7. Entitlement to service connection for a right knee disability. 

8. Entitlement to service connection for a left knee disability.


REPRESENTATION

Appellant represented by:	National Association for Black Veterans, Inc.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

B. Muetzel, Associate Counsel


INTRODUCTION

The Veteran had active military service from August 1952 to August 1956. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio. Jurisdiction of the appeal has since been transferred to the RO in Seattle, Washington. 

The Veteran testified before the undersigned Veterans Law Judge at March 2014 Travel Board hearing; a transcript of that proceeding has been associated with the claims file.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing system.   

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  In an April 1966 rating decision, the RO denied a claim of entitlement to service connection for a low back disability; the Veteran did not perfect an appeal of that decision, and the decision became final.  

2.  Evidence received since April 1966 rating decision is new and raises a reasonable possibility of substantiating the claim of entitlement to service connection for a low back disability.

3.  A low back disability was not shown during military service, or within one year after discharge from active duty, and the competent and probative evidence does not establish that the low back disability results from the Veteran's military service.

4.  A bilateral eye condition was not shown during military service, and the competent and probative evidence does not establish that the bilateral eye condition results from the Veteran's military service.

5.  A right elbow/arm disability was not shown during military service, or within one year after discharge from active duty, and the competent and probative evidence does not establish that a right elbow/arm disability results from the Veteran's military service.

6.  A left elbow disability was not shown during military service, or within one year after discharge from active duty, and the competent and probative evidence does not establish that a left elbow disability results from the Veteran's military service.

7.  A left hand disability was not shown during military service, or within one year after discharge from active duty, and the competent and probative evidence does not establish that a left hand disability results from the Veteran's military service.

8.  A right knee disability was not shown during military service, or within one year after discharge from active duty, and the competent and probative evidence does not establish that a right knee disability results from the Veteran's military service.

9.  A left knee disability was not shown during military service, or within one year after discharge from active duty, and the competent and probative evidence does not establish that a left knee disability results from the Veteran's military service.


CONCLUSION OF LAW

1.  The April 1966 rating decision, which denied the Veteran's claim of entitlement to service connection for a low back disability, is final.  38 U.S.C.A. § 7104(b) (West 1991); 38 C.F.R. §§ 3.104, 19.118, 19.153 (1966).

2.  New and material evidence has been received to reopen the claim of entitlement to service connection for a low back disability.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

3.  The requirements for establishing service connection for a low back disability have not been met.  38 U.S.C.A. §§ 1101, 1131, 5107, 5121 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).

4.  The requirements for establishing service connection for a bilateral eye condition have not been met.  38 U.S.C.A. §§ 1101, 1131, 5107, 5121 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).

5.  The requirements for establishing service connection for a right arm/elbow disability have not been met.  38 U.S.C.A. §§ 1101, 1131, 5107, 5121 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).

6.  The requirements for establishing service connection for a left elbow disability have not been met.  38 U.S.C.A. §§ 1101, 1131, 5107, 5121 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).

7.  The requirements for establishing service connection for a left hand disability have not been met.  38 U.S.C.A. §§ 1101, 1131, 5107, 5121 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).

8.  The requirements for establishing service connection for a right knee disability have not been met.  38 U.S.C.A. §§ 1101, 1131, 5107, 5121 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).

9.  The requirements for establishing service connection for a left knee disability have not been met.  38 U.S.C.A. §§ 1101, 1131, 5107, 5121 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The notice requirements of the VCAA require VA to notify the claimant of any evidence that is necessary to substantiate the claim, as well as the evidence VA will attempt to obtain and which evidence he is responsible for providing.  38 C.F.R. § 3.159(b) (2015).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; see also Pelegrini v. Prinicipi, 18 Vet. App. 112 (2004).  However, the VCAA notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  See Pelegrini, 18 Vet. App. at 121. 

In this case, the Veteran was provided notice in a May 2009 letter regarding what information and evidence is needed to substantiate his claims, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA. Additionally, per the instructions of the previous Board remand, the RO sent the Veteran additional notice in August 2014 regarding the Veteran's claim to reopen his previously denied claim of entitlement to service connection for a lumbar spine condition.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

The record reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter herein decided.  Pertinent evidence associated with the claims file consists of service treatment records, service personnel records, VA and private treatment records, reports of VA examinations and the statements from the Veteran and his representative.  

In that vein, the Board finds that there has been substantial compliance with the previous Board remands.  Specifically, in addition with providing adequate notice regarding the elements necessary to reopen a previously-denied claim, the RO sought service treatment records, any other additional relevant treatment records, and Social Security Administration records.  Finally, the RO arranged for the Veteran to undergo VA examinations regarding his claims.  The Board finds that the resulting examination reports are adequate for the purpose of determining the etiology of his claimed lumbar spine and bilateral eye conditions.  The examiners reviewed the claims file and elicited from the Veteran his history of complaints and symptoms, and the examination report provide pertinent clinical findings detailing the results of the examinations to allow for an evaluation of the etiology of the claimed conditions.  For these reasons, the Board concludes that the examination reports in this case provide an adequate basis for a decision.

In summary, the duties imposed by the VCAA have been considered and satisfied.  Through various notices of the RO/AMC, the Veteran has been notified and made aware of the evidence needed to substantiate this claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matter herein decided, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 539, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

I.  New and Material Evidence 

A decision of the RO becomes final and is not subject to revision on the same factual basis unless a notice of disagreement is filed within one year of the notice of decision.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2015).  If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108 (West 2014); see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

New evidence means existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2015).  

VA must review all of the evidence submitted since the last final rating decision in order to determine whether the claim may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  For purposes of determining whether new and material evidence has been received to reopen a finally adjudicated claim, the recently submitted evidence will be presumed credible.  See Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per curium) (holding that the "presumption of credibility" doctrine continues to be precedent).  

The Court of Appeals for Veterans Claims has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court further held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id.

The Veteran originally filed a claim of entitlement to service connection for back pain and weakness in March 1966.  The RO denied the claim in an April 1966 rating decision because the disability was not shown by the evidence of record.  The April 1966 decision became final because the Veteran did not file a NOD.  See 38 U.S.C.A. § 7104(b) (West 2014); 38 C.F.R. § 20.1103 (2015); see also Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).    

The Veteran filed a claim to reopen his previously-denied claim of entitlement to service connection for a back condition in January 2009.  The RO denied the Veteran's claim for service connection in a November 2009 rating decision.  As such, the RO did not recognize the claim as one requiring new and material evidence.  However, regardless of whether the AOJ reopened the Veteran's claim, the Board must decide the threshold issue of whether the evidence is new and material before addressing the merits of a claim.  See Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001); Barnett, 83 F.3d at 1380.

The evidence added to the record since the last final denial includes the Veteran's statements that his back condition is related to his period of service due to an accident he reports happened while he was serving on active duty.  Specifically, during his March 2014 Board hearing, he asserted that he was initially injured in 1953 when a 4x6 piece of lumber fell on him while he was working in an old building in Kodiak, Alaska.  He contends that all of his currently claimed conditions stem from that accident.  He testified that he was hospitalized for more than three weeks at the Base hospital (according to the Veteran, a Naval hospital) in Kodiak, Alaska.  He also stated that, while hospitalized, they stuck a 6 inch long needle in his lower spine area for unknown reasons.  He reported that he did not seek treatment for the claimed disabilities immediately after service because he did not have medical insurance and he was unaware that he could receive VA treatment at that time.  Additionally, the evidence added to the record since the last final denial includes information that the Veteran has a current diagnosis of a lumbar spine strain with degenerative arthritis.  

In this case, the evidence added to the record since the last final denial supports the in-service incident requirement of service connection.  As noted, the Veteran has provided competent evidence that he sustained an in-service injury to his back.  Also, as discussed, evidence is presumed credible for the purposes of reopening a previously-denied claim.  The Veteran's claim was originally denied because the condition was not shown by the evidence of record.  The original rating decision does not detail what was specifically lacking for service connection; however, the record now includes the Veteran's competent and presumed-credible testimony regarding an in-service injury as well as the evidence of a current disability: a lumbar spine strain with degenerative arthritis.  This evidence is new, as it was not previously associated with the record, and it is material, as it raises a reasonable possibility of substantiating the claim by supporting the current disability and the in-service occurrence elements of service connection for purposes of reopening the claim.  Therefore, this evidence is deemed to be the requisite new and material evidence needed to reopen the claims of service connection for a lumbar spine condition.
 
II.  Service Connection

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. 1110, 1131 (West 2014); 38 C.F.R. 3.303(a) (2015).

To prevail on the issue of service connection, there must be competent and credible evidence of (1) a current disability, (2) in-service occurrence or aggravation of a disease or injury; and (3) a nexus between an in-service injury or disease and the current disability.  See generally Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

In addition, the regulations provide that service connection is warranted for a disorder that is aggravated by, proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310.  Any additional impairment of earning capacity resulting from an already service-connected disability, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service-connected disability, should also be compensated.  Allen v. Brown, 7 Vet. App. 439 (1995).  When service connection is thus established for a secondary disorder, the secondary disorder shall be considered a part of the original disability.  Id.

When considering evidence supporting a service-connection claim, the Board must consider, on a case-by-case basis, the competence and sufficiency of lay evidence offered to support a finding of service connection.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (reiterating that "'[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.'") (quoting Jandreau v. Nicholson, 492 F.3d 1372, 1377 Fed. Cir. 2007)).

The Veteran is seeking service connection for disabilities of the lumbar spine, right arm/elbow, left elbow, left hand, bilateral eye, right knee, and left knee that he claims are directly related to service.  Specifically, he testified during his March 2014 Board hearing that all of the disabilities stem from the accident that he contends occurred in 1953 when a 4x6 piece of lumber fell on him while he was working on an old building.  

The RO, per the instructions of the previous Board remand, attempted to obtain the Veteran's records from the U.S. Naval Hospital in Kodiak, Alaska.  The RO was informed that those records had been destroyed.  The RO noted that records were available from the Naval Station in Kodiak, Alaska from December 1952 to October 1953.  During that time, the Veteran received care at a Public Health Service facility for a variety of injuries and illnesses such as wart, ring worms, a right hand injury, colds, the flue, ear wax, burn, sore shoulder, dental care, and a splinter in his leg.  The Veteran's service treatment records are silent as to any complaints or treatment for injuries related to his right arm/elbow, left hand, bilateral eye, right knee, or left knee.  Furthermore, the Veteran's service treatment records include records of US Naval Reserve service from 1956 to 1960, which includes physical examinations where the Veteran denied any back problems.  

Additionally, upon separation in July 1956, no abnormalities were noted to the Veteran's spine, right arm/elbow, left elbow, left hand, bilateral high, right knee, or left knee during the clinical evaluation.  Then, again on clinical evaluation in July 1960, no abnormalities were noted.  Indeed, the examiners at both examinations indicated that the Veteran had a normal evaluation with regard to his eyes, his upper extremities, his lower extremities, and his spine.  Similarly, in his July 1960 report of medical history, the Veteran denied any problems with his eyes, elbow or shoulders, knees, or feet.  

Records of examination and care after service indicate that the Veteran suffered multiple work-related back injuries dating from 1968 and from the 1970's.  The Veteran provided a history describing back symptoms and onset contemporaneously with the incidents.  On multiple occasions, the Veteran described a history of the back symptoms as recently onset and caused by work, and he never referenced a back injury that occurred while he was on active duty.  Additionally, in claims for disability filed with other agencies, the veteran asserted he had suffered work-related injuries to his back.  For example, in December 1973, the Veteran reported back pain that had occurred at least four times in 1971 and January 1972; he stated that he was off work until September 1973.

A private record generated for the Veteran's claim to the Department of Labor and Industries, a physician conducted a full examination of the Veteran's back.  The Veteran complained of a low back strain, the most recent of which had occurred in September 1973. The Veteran consistently complained about the injury he suffered, but he reported that it occurred at work; at no time during his examination did he relate his injury to an accident that had occurred over 15 years previously on active duty.  Additionally, in a report from a private group health medical center dated January 1975, the Veteran was provided x-rays and the results were normal; the Veteran's physical examination was also normal, with no muscle spasms or neurological changes.  The examining physician noted that there was no disease found on objective examination.  The note was created regarding a claim for the Department of Labor and Industries, and the examining physician indicated that he agreed with another examiner who found that the Veteran's claim for that agency did not warrant reopening.  

The Veteran's post-service treatment records are silent as to any indication that the Veteran injured his right arm/elbow, left elbow, left hand, bilateral eyes, right knee, or left knee in service.  The Veteran's VA treatment records indicate that he does have a diagnosis of cataracts.  Additionally, treatment records from January 2005 indicate that the Veteran complained of right elbow pain.  August 2014 VA treatment records indicate that the Veteran was fitted for bilateral knee sleeves due to symptoms stemming from osteoarthritis of the knees.  Additionally, he was measured and fitted for compression socks and braces.  

Then, in July 2015 the Veteran was provided VA examinations regarding all of his claims.  With regard to the Veteran's claim for a lumbar spine disability, the examiner noted the diagnoses of lumbar degenerative disc disease, recurrent lumbar strain, and left radiculopathy.  The Veteran reported an initial injury that he stated occurred in 1952 while he was stationed in Kodiak, Alaska and additional lumbar strains in 1971 and 1972.  The Veteran reported that he was hospitalized for two to three weeks while in Alaska, and he said that after he was discharged, he was returned to active regular duty.  The Veteran indicated that his history of recurrent back pain with lumbar strains has progressed over the past 20 years.  The Veteran described four back injuries and stated that he was unable to work after his fourth back injury.

In providing the requested opinion, the examiner found that the claimed back disability was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  In providing the rationale, the examiner noted that the Veteran had stated that his initial back injury was due to an incident in Kodiak, Alaska.  But, the examiner noted that there did not appear to be any residual injury and the Veteran was discharged to regular active duty.  The examiner went on to note that there was no evidence of low back pain in the Veteran's records until 1971, which the Veteran said was due to a lack of insurance and because he did not know he had Veteran benefits.  The examiner noted, however, that the Veteran did not report any problems in the July 1956 or the July 1960 examinations.  The examiner found that there was no evidence that the Veteran's claimed conditions were caused by service or active duty.  Additionally, he found no evidence of diagnosis or treatment of the claimed conditions while in service from 1952 to 1956.  

Similarly, the Veteran was provided an examination regarding his claim for a bilateral eye disability.  The examiner noted that the Veteran has a current diagnosis of bilateral cataracts.  The examiner noted that the cataracts onset occurred in 2013 and that the Veteran has experienced a gradual diminution of his acuity since then.  The Veteran was still able to see well enough to function but required eyeglass correction, but he reported that his vision is slightly blurred even with eyeglasses.  The examiner provided the opinion that it is less likely than not that the claimed bilateral eye condition was incurred in or caused by an in-service illness, event, or injury that occurred while the Veteran was on active duty.  The examiner noted that the Veteran has developed "typical" age-related cataracts that are not due to conditions or duties of service time.  

The Board finds the July 2015 VA examiners' opinions to be highly probative to the matters at hand.  The medical opinions proffered by the examiner who conducted the July 2015 VA examinations relied on a complete and thorough review of the Veteran's record, including the Veteran's entire service personnel and treatment records, the Veteran's private treatment records, including all diagnostic tests, as well as the Veteran's statements.  The reports were the product of a thorough review of all of the pertinent evidence regarding whether the Veteran's low back disability or bilateral eye condition is related to his period of active service.  Additionally, the examiner provided a thorough rationale regarding his opinion that the Veteran's current low back disorder is not etiologically related to the Veteran's active duty military service.  The VA examiner who conducted the examination of the Veteran's bilateral eyes similarly relied upon the entire record, including the Veteran's lay statements and the medical evidence; the examiner provided an adequate rationale in determining that the Veteran's bilateral cataracts are not related to service.   Given this, it is clear that the examiners took into consideration all relevant factors in giving their opinions.  

Additionally, with regard to the Veteran's claims of entitlement to service connection for right arm/elbow, left elbow, left hand, right knee, or left knee, the Board notes that there is no evidence that the Veteran suffered an injury during service that led to a disability of the Veteran's right arm/elbow, left elbow, left hand, right knee, or left knee that would fulfill the in-service requirement for service connection.  The Board notes that the Veteran has contended that the injury that he claims caused his back disability, namely, that a piece of lumber fell on him while we was working in Kodiak, Alaska; however, there is no evidence that the Veteran sustained any type of residual disability from that accident.  Indeed, on separation from service, and again four years after separation, the Veteran denied any problems with his upper or lower extremities and his eyes and on clinical evaluation, no abnormalities were found.  As such, there is no evidence that the Veteran suffered an in-service event that led to a chronic condition of any of these claimed conditions.  The examiner who provided the opinion regarding the Veteran's lumbar spine condition similarly found that it is less likely than not that any of these claimed conditions is related to the Veteran's period of service.  

The Board notes that the only contrary opinion of record comes from the Veteran himself, who maintains that his low back disability, bilateral eye condition, right arm/elbow disability, left elbow disability, left hand disability, left knee disability, and right knee disability are related to his active duty military service, to include his claimed in-service injury.  While the Veteran is competent to describe his symptoms, it is now well established that lay persons without medical training, such as the Veteran, are not competent to opine on matters requiring medical expertise, such as the diagnosis of conditions such as a: low back disability, bilateral eye condition, right arm/elbow disability, left elbow disability, left hand disability, left knee disability, or right knee disability.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  In this regard, medical testing and expertise is required to determine the diagnosis of symptoms arising from a low back disability, bilateral eye condition right arm/elbow disability, left elbow disability, left hand disability, left knee disability, and right knee disability.

The Veteran has not been shown to have medical expertise to render a competent medical opinion as to the diagnosis and etiology of any of his claimed conditions, including his low back disability, bilateral eye condition right arm/elbow disability, left elbow disability, left hand disability, left knee disability, and right knee disability.  As such, the Veteran's opinion as to the etiology of his these disabilities is not competent medical evidence, as such question requires medical expertise to determine.  See Clyburn v. West, 12 Vet. App. 296, 301 (1999).  Furthermore, the persuasive value of his lay contentions is minimal because the overall medical picture is complex.  With regard to his claim for a low back disability, the Veteran has had a complicated history of back pain and several complaints of back pain and injuries after his separation from service.  Additionally, the Veteran is not competent to say whether any injury he sustained in service would have led to any of his claimed conditions relating to his upper and lower extremities.  Finally, the diagnosis and determination of the etiology of a bilateral eye disorder (cataracts) requires medical testing and expertise, which the Veteran does not possess. Therefore, the Board finds the Veteran's lay contentions are not sufficient to provide a nexus between any his claimed disabilities and his period of active service.  As such, his lay assertions are also outweighed by the more probative VA examination with opinion.  

Based on the foregoing, the Board concludes that the preponderance of the evidence is against a finding that the Veteran's low back disability, bilateral eye condition right arm/elbow disability, left elbow disability, left hand disability, left knee disability, or right knee disability was present in service, was manifested within a year following discharge from active duty, or is otherwise related to service in any way.  In sum, the weight of the competent and probative evidence does not establish that the Veteran's low back disability, bilateral eye condition right arm/elbow disability, left elbow disability, left hand disability, left knee disability, or right knee disability is related to his military service.  Accordingly, service connection is not warranted for the Veteran's claimed disabilities on any basis.  

In reaching this conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claims, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

New and material evidence to reopen a claim of entitlement to service connection for a lumbar spine disability has been received; the appeal is granted to this extent. 

Entitlement to service connection for service connection for a lumbar spine disability is denied.

Entitlement to service connection for service connection for a bilateral eye condition is denied.

Entitlement to service connection for service connection for a right arm/elbow disability is denied.

Entitlement to service connection for service connection for a left elbow disability is denied.

Entitlement to service connection for service connection for a left hand disability is denied.

Entitlement to service connection for service connection for a right knee disability is denied.

Entitlement to service connection for service connection for a left knee disability is denied.



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


